 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 567 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2009 
Mr. Campbell (for himself, Mr. Rohrabacher, Ms. Loretta Sanchez of California, Mr. Gary G. Miller of California, Mr. Calvert, Ms. Watson, and Mr. Royce) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Congratulating the University of California, Irvine’s men’s volleyball team for winning the 2009 national championship. 
 
 
Whereas the men’s volleyball team of the University of California, Irvine (UC Irvine), known as the Anteaters, achieved many historic accomplishments during the 2008–2009 season; 
Whereas the UC Irvine men’s volleyball team won their second National Collegiate Athletic Association (NCAA) Division I Men’s Volleyball National Championship; 
Whereas UC Irvine is home to one of the five programs to have won more than one NCAA man’s volleyball Championship title; 
Whereas the UC Irvine men’s volleyball team finished the year 27–5 overall; 
Whereas Ryan Ammerman, was named the tournament’s most outstanding player with 12 blocks, six kills, and 55 assists in the championship match; 
Whereas Taylor “Bones” Wilson led the Anteaters with 21 kills followed by Carson Clark with 15 kills; 
Whereas Ammerman, Wilson, and Clark were all named to the NCAA All-Tournament team; 
Whereas the UC Irvine men’s volleyball team had four players selected to the American Volleyball Coaches Association (AVCA) All-America Team; 
Whereas senior setter Ryan Ammerman garnered first-team honors on the AVCA All-America Team; 
Whereas Jordan DuFault, Kevin Wynne, and Carson Clark earned second-team accolades on the AVCA All-America Team; 
Whereas the senior class of Ryan Ammerman, Brent Asuka, Nick Spittle, Jon Steller, and Taylor Wilson have become the most successful graduating class in school history, with a 101–30 record in their four years winning two NCAA Championship titles; 
Whereas senior All-American Jon Steller was named UC Irvine’s Lauds & Laurels Outstanding Athlete; 
Whereas sophomore outside hitter Jordan DuFault earned second team All-American honors and was ranked nationally in four categories, including kills, digs, hitting percentage, and blocks; 
Whereas the Anteaters captured the Mountain Pacific Sports Federation (MPSF) regular season title with a 19–3 record; 
Whereas freshman Carson Clark was selected as the MPSF Freshman of the Year as well as a first-team All–MPSF honoree; 
Whereas the Anteaters have been ranked in the Nation’s top 10 for 75 consecutive weeks, including No. 1 for 21 of those weeks; 
Whereas the NCAA Championship title is UC Irvine’s second Division I title in three years; and 
Whereas UC Irvine, under the leadership of Chancellor Michael V. Drake, M.D., has continued to establish itself as a world-class research university, and as one of the top universities in the Nation: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the men’s volleyball team of the University of California, Irvine, and its Chancellor, Michael V. Drake, M.D., for winning the 2009 NCAA Division I Men’s Volleyball National Championship; and 
(2)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping the University of California, Irvine win the national title.  
 
